 In the Matter of ARMOUR cQ, COMPANYandUNITED PACKINGHOUSEWORKERS, LOCAL INDUSTRIAL UNION No. 13 OF PACKINGHOUSE WORK-ERS ORGANIZING COMMITTEE, AFFILIATED WITH C. I. O.Case No. R-1345-Decided July 12,19-39Meat Packing Industry-Investigate on of Representatives:controversy con-cerning representation of employees : company refuses to recognize petitioner ;controversy as to appropriateunit-Unit Appropriate for Collective Bargaining:all hourly paid, piece-work, production, and maintenance employees, excluding:foremen, assistant foremen, gang leaders, clerical and office employees, super-visory employees, employees in the following departments : Carcass loading,.packinghouse loading. express and local freight, country trucking, and fire depart-ment, storeroom wholesale and retail markets, and restaurant employees; police-men, watchmen, 'box pullers, street cleaners, office and plant janitors, matrons,checkers, scalers, cattle drivers, chemists, garage mechanics, garage washers,'the blacksmith, the railroad track repairer and temporary employees withcompany less than a total of 60 days in precedingyear-Representatives:proofof choice:elimination of disagreement between company and sole union in-volved to insure satisfactory negotiations requires anelection-Election OrderedMr. L. N. D. Wells, Jr.,for the Board.tlr.Walter C. Kirk,of Chicago, Ill., for the Company.Mr. John J. Brownlee,of Chicago, Ill., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 14, 1939, United Packinghouse Workers, Local Indus-trialUnion No. 131 of the Packinghouse Workers Organizing Com-mittee, herein called the Union, filed with the Regional Director forthe Sixteenth Region (Fort Worth, Texas) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Armour & Company,2 Oklahoma City, Okla-1The petition was filed in the nameof "UnitedPackinghouse Workers, Local IndustrialUnion No. 215." The localnumber ofthe Unionwas thereafter changed to 13.2 Incorrectly designated as "Armour and Company" in the petition and the notice ofhearing.The title of the case wasamended at the hearing correctly to designate theCompany.13 N. L. R. B., No. 64.567 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDhoma, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On March 17, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act. andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and provided for anappropriate hearing upon due notice.On March 22, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company ,andupon the Union.3Pursuant to the notice, a hearing was held onApril 6, 7, and 8, 1939, at Oklahoma City, Oklahoma, before SamuelH. Jaffee, the Trial Examiner duly designated by the Board. TheBoard and the Company were represented by counsel and the Unionby a representative; all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of 'evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed. -The' rulings - tre' hereby:affirmed.At the close of the hearing, the Trial Examiner reservedhis ruling upon a motion by, the Union to amend its petition as tothe appropriate unit.The motion, is hereby granted.On April25, 1939, the Company filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS, OF FACTI.THE BUSINESS OF THE COMPANYArmour & Company is a Maine corporation, and is a wholly ownedsubsidiary of Armour and Company, a Delaware corporation, whichin turn is a subsidiary of Armour and Company, an Illinois corpora-tion.The Illinois corporation, directly and through its subsidiaries,operates approximately 30 slaughtering and meat processing andpacking plants located in 23 States, and has numerous branch housesthroughout the United States.During the fiscal year ending October29, 1938, sales of the Illinois corporation, including its subsidiaries,amounted to $723,537,907.sUpon receipt of the petition,the Regional Director communicated with John Malone,vice president of the Amalgamated Meat Cutters and Butcher Workmen of North America,affiliatedwith A. F. of L., advising of the filing of the petition.Subsequently,a replywas received fromMr. Malone,stating that the Amalgamated did not desire to intervenein the case. ARMOUR & COMPANY569At its Oklahoma City, Oklahoma, plant, which is the only plantinvolved in this proceeding, the Company is engaged in the pur-chase and slaughter of livestock. and in the processing, packing, anddistribution of products therefrom.During the fiscal year ending October 29, 1938, the respondent pur-chased and slaughtered over 360,000 animal's, about 353,000 of whichwere purchased principally from commission men doing business inthe public stockyards at Oklahoma City, and about 7,000 from sellersoutside Oklahoma.The records of the stockyards in Oklahoma Cityindicate that more than 21 per cent of the animals handled throughthe Oklahoma City yards originated in Stites other than Oklahoma.During the same fiscal year, the Company sold and shipped approx-imately 130,000,000 pounds of finished products of the approximatevalue of $15,500,000, of which 61 per cent was destined for Statesother than Oklahoma.Approximately 900 persons are employed at the Oklahoma Cityplant.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers, Local Industrial Union No. 13 ofPackinghouse Workers Organizing Committee, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting toitsmembership all hourly paid and piece-work production and main-tenance employees of the Company at its Oklahoma City plant, ex-cluding foremen, assistant foremen, supervisory employees, clericaland office employees, watchmen, firemen, policemen, and teamsters.III.THE QUESTION CONCERNING REPRESENTATIONThe Union, on numerous occasions during 1939, approached theCompany with the request that collective bargaining negotiations beinaugurated.The Company did not comply with such requests. OnMarch 18, 1939, the Union sent a letter to John R. Kissner, superin-tendant of the plant, restating its requests.The Company did notreply to this letter.On March 28, the Company, through Kissner,declined to meet with the grievance committee of the Union.At thehearing,Kissner was asked whether the Company would recognizethe Union and bargain with it.Upon advice of counsel, he declinedto answer.The Union and the Company differ as to the compositionof the appropriate bargaining unit.We find that a question has arisen concerning representation ofemployees of the Company. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEAPPROPRIATE UNITIn its petition, the Union claims that hourly paid and piece-workproductionand maintenanceemployees at the Oklahoma City plant,excluding foremen, assistantforemen, and clerical and office em-ployees, constitute a unit appropriate for the purposes of collectivebargaining.During the hearing, testimony was adduced as to theduties of variousclasses ofemployees and of certain individuals.On the basis of such testimony, the Union supplemented its list ofexclusions,and, at the conclusion of the hearing, restated its conten-tions asto the make-up of the appropriate unit, which it finallyurged to be as follows : All hourly paid and piece-work productionemployees, and employees engaged in maintenance of productionfacilities, excluding foremen, assistant foremen, gang leaders, cler-ical and office workers, and all those in a supervisory capacity, alsoexcluding persons on the pay roll under the following departmentheadings : Carcass loading, packinghouse loading, express and localfreight, country trucking, and fire departments; storeroom, whole-saleand retailmarkets, and restaurant employees; policemen,watchmen, box pullers,4 street cleaners, office and plantjanitors,matrons, checkers, cattle drivers, chemists,garagemechanics, garagewashers, the blacksmith, the railroad track repairer, and certainspecifiedscalers.The Company agrees to the proposed exclusion of supervisoryemployees, foremen andassistant`foremen, general officeemployees,chemists,policemen, firemen, and drivers in the country truckingunit.We shall therefore exclude them.Gang leaders will be ex-cluded as supervisory employees.The clerical employees, checkers, railroad track repairer, the garagemechanics, garage washers, the blacksmith, cattle drivers, streetcleaners,matrons, office and plant janitors, restaurant employees,retail- and wholesale-market employees, watchmen, and box pullers4 Box pullers are watchmen who record the making of their rounds by operating me-chanical devices known as "boxes" located along the route of their inspection ARMOUR &COMPANY571employed by the Company, as well as the persons employed in itspackinghouse loading, express and local freight, country trupking,and carcassloading departments, and its storeroom, are not engagedin production or in maintenance work with respect to productionfacilities.At the request of the Union, we shall exclude them fromthe unit.5Persons designated upon the Company's pay roll as scalers areprimarily engaged in weighing and recording the weight of thevarious products.At times some of the scalers temporarily engagein certain other clerical duties.In varying degrees, scalers also per-form manual labor in connection with lifting meat to, and removingit from, the scales.The Union seeks to differentiate among thescalers,requesting the inclusion of those who perform a substantialdegree of manual labor in connection with the weighing process.We find, however, that all the scalers should be excluded from thebargainingunit as clerical employees.6The Union requests the exclusion from the unit of temporaryemployees.The Company maintains no pay-roll classification forsuch employees, nor is their number or identity revealed by therecord.It appears, however, that there are a number of workerswho, whenextrawork is available,receive 2or 3 days' employmenta week, inaccordancewith their seniority standing which they re-tainfor 60working days after their last lay-off.We shall excludefrom the unit those temporary employees who, in the year precedingthe date of thisdecision,worked for the Company a total of lessthan 60 days.?Questionsarose at the hearing concerning the duties of certainspecified individuals.We find that Henry Blundell, Jesse Scruggs,John Martin, and 0. A. Thurman perform supervisory duties.They will be excluded from the unit.Herndon Davis and HerbertKeller, however, althoughclassifiedas inspectors, perform no super-5 In proceedings involving other plants of Armour & Company and its subsidiaries, wehave excluded from the bargaining unit employees in most of the enumerated classifica-tions.SeeMatter ofArmour & CompanyandPacking House Workers Organizing Com-m,ittee for United Packing House Workers,Local 347,etc., 8N. L. R. B.1100;Matter ofArmour & Corn pangandUnited Packing House Workers Industrial Union No. 767,affiliatedwith the C. 1.0., 9 N. L. R. B. 1239.° Cf.Matter of Armour&CompanyandPacking House Workers Organizing CommitteeforUnited Packing House Workers, Local 347, 8N. L. R. B.1100, wherein the Boardheld that certain part-time checkers and scalers were primarily production workers, and,therefore,included them within the unit, while at the same time excluding full-timecheckers and scalers.'Temporary employees were excluded from the bargaining unit inMatter of CudahyBrothers Packing Co.,a corporationandPackingHouseWorkers Industrial Union,4 N. L. R.B. 1171;Matter of Armour&CompanyandAmalgamated Meat Cutters andButcher Workmen of North America, Local Union No. 413,5 N. L. R.B. 975;Matter ofArmour & CompanyandUnited Packing House Workers, Local Industrial Union No.i93,Through Packing House Workers Organizing Committee,Affiliated with the C. I. 0.,12 N L.R. B. 49 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisoryduties,andwillbe included.LawrenceKeith,FloydTunstall, Acy Jones, Jno. Lindsey, Jas. Fields, and John Caradinehave more than one work classification upon the Company's payroll.We find that they are essentially production workers andshould be included in the unit.Evelyn Wheeler, however, will beexcluded as a clerical employee.We find that all hourly paid and piece-work production andmaintenance employees of the Company, including Herndon Davis,Herbert Keller, Lawrence Keith, Floyd Tunstall, Acy Jones, Jno.Lindsey, Jas. Fields, and John Caradine, excluding foremen, assist-ant foremen, gang leaders, clerical and office employees and those ina supervisory capacity and also excluding persons listed under thefollowing department headings : Carcass loading, packinghouse load-ing, express and local freight, country trucking, and fire depart-ment; storeroom, wholesale and retail markets, and restaurant em-ployees ; policemen, watchmen, box pullers, street cleaners, officeand plantjanitors,matrons,checkers, scalers, cattle drivers, chem-ists, garage mechanics, garage washers, the blacksmith, the railroadtrack repairer, and temporary employees who have worked for theCompany for less than a total of 60 days in the year preceding thedate of thisdecisioai,constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to the ean-ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Union offered evidence in support of its claimthat the majority of the employees had designated it as their col-lective bargaining agent.It requests certification upon the proofoffered.The Company, however, contests the Union's claims. Itcontends that an election is necessary to determine the wishes of theemployees.Although in the past we have certified representativeswithout an election upon a showing of the sort made by this record,we are persuaded by our experience that, under the circumstances ofthis case, any negotiations entered into pursuant to a determinationof representatives by the Board will be more satisfactory if all dis-agreement between the parties regarding the wishes of the employeeshas been, as far as possible, eliminated.We shall therefore directthat an election by secret ballot be held."8 SeeMatterof The Cudahy Packing CompanyandUnited PackinghouseWorker, ofAmerica,LocalNo21,of thePackinghouseWorkers Organizing Committee,13 N. L R B.526. ARMOUR & COMPANY573The Union requests that in the event the Board should order anelection, the April 1, 1939, pay roll, expanded to include the personstheretofore laid off, be used to govern eligibility.The Companyagrees to the use of the April 1, 1939, pay roll provided the electionbe held not later than 1 month after the date of the hearing.We shall direct that employees of the Company within the appro-priate unit, whose names appear on the April 1, 1939, pay roll, in-cluding employees who on that date had been laid off less than 60Working days," employees who did not Work during the pay-rollperiod because they were ill or on vacation, and also any who havebeen employed by the Company between April 1, 1939, and the dateof this Decision, excluding any such employees who have since quit orbeen discharged for cause, shall be eligible to vote in the election.Upon the basis of the foregoing findings of fact and the entirerecord in the case, the Board makes the following:CONCLUSIONSofLAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armour & Company, Oklahoma City, Ok-lahoma, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All hourly paid and piece-work production and maintenanceemployees of Armour & Company, Oklahoma City, Oklahoma, ex-cluding foremen, assistant foremen, gang leaders, clerical and officeWorkers and those in a supervisory capacity, and also excluding allpersons listed under the following department headings: Carcassloading, packinghouse loading, express and local freight, countrytrucking, and fire department; storeroom, policemen, watchmen, boxpullers, street cleaners, office and plant janitors, matrons, checkers,scalers, cattle drivers, chemists, garage mechanics, garage washers,retail and wholesale markets, restaurant employees, the blacksmith,the railroad track repairer, and temporary employees who haveworked for the Company for a total of less than 60 clays in theyear preceding the date of this Decision, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-Under the Company s policy,laid-offemployees ietaui their seniority for 60 workingdays. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bar-gaining, an election by secret ballot shall be conducted withinfifteen (15) days from this Direction of Election, under the direc-tion and supervision of the Regional Director for the SixteenthRegion, acting in the matter as agent for the National Labor Rela-tions Board, and'subject to Article III, Section 9, of said Rules andRegulations, among all the hourly paid and piece-work productionand maintenance employees of Armour & Company, Oklahoma City,Oklahoma, who were employed by the Company during the pay-rollperiod ending April 1, 1939, including Herndon Davis, HerbertKeller, Lawrence Keith, Floyd Tunstall, Acy Jones, Jno. Lindsey,Jas. Fields, and John Caradine, and including employees who on thatdate had been laid off less than 60 working days, employees whodid not work during such pay-roll period because they were ill or onvacation, and also any employees who have been employed by theCompany between April 1, 1939, and the date of this Direction ofElection, excluding foremen, assistant foremen, gang leaders, clericaland office workers and those in a supervisory capacity, and alsoexcluding all persons listed under the following department headings :Carcass loading, packinghouse loading, express and local freight,country trucking, and fire department; storeroom, retail'and whole-salemarkets, and restaurant employees; policemen, watchmen, boxpullers, street cleaners, office and plant janitors, matrons, checkers,scalers, cattle drivers, chemists, garage mechanics, garage washers,the blacksmith, the railroad track repairer, and temporary employeeswho have worked for the Company for a total of less than 60 days inthe year preceding the date of this Decision, and all employees whohave since quit or have been discharged for cause, to determinewhether or not they desire to be represented by United PackinghouseWorkers Local Industrial Union No. 13 of Packinghouse Workers.Organizing Committee, affiliated with the C. I. O.MR. EDWIN S. SMITH, dissenting :For reasons similar to those given by me inMatter of CudahyPacking Company(13N. L. R. B. 526), I believe here also thatthe United should be certified on the record without an election, onthe basis of the evidence of majority afforded by the signatures onthe cards and the petitions introduced in evidence by the United. ARMOUR & COMPANY575The device of certification without an electionseemsto me partic-ularly appropriate when there is, as in this case, only one labororganization seeking to be designated as the representative' of theemployees.[SA-ME TITLE]AMENDMENT TO DIRECTION OF ELECTIONJuly 24, 1939On July 12, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.The Direction of Election provided thatan election be held within fifteen (15) days from the date of Directionunder the direction and supervision of theRegionalDirector for theSixteenth Region (Fort Worth, Texas).The Board hereby amends the Direction of Election by strikingtherefrom the words "within fifteen (15) days from this Directionof Election" and substituting therefor the words "within twenty-five(25) days from the date of this Directionof Election."13 N. L.R. B., No. 64a.